Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/727,384 and Amendment filed on 09/07/2021. Claims 1 and 8 have been amended. Claim 2 has been canceled. Claims 1 and 3-12 remain pending in the application.
2.  Rejections of claims 1, 3-4, 6-9 and 11-12 under 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2)  have been withdrawn based on Applicant’s amendment.
3. By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.  Claims 1 and 3-4, 6-9 and 11-12 are rejected under 35 U.S.C. 103 as unpatentable by Wang et al. (U.S. Patent 10,186,887) in view of Kummer et al. (U.S. Patent 8,620,506).
  	6.  As to claims 1 and 8 Wang discloses:
Claims 1 (Currently Amended) A method for preheating a battery of an electrically driven motor vehicle (Abstract; col.1, ll.62-67; col.5, ll.32-44), the method comprising:
controlling both a charging process and a discharging process of the battery such that a minimum temperature of the battery of the motor vehicle is reached without applying heat from an external source (as shown in Fig.4, at step 704, controller 604 makes a second determination regarding charging operations based on the battery temperature signal from temperature sensor 608; when the battery temperature T is lower than a predetermined charge temperature (TCG1), process 700 proceeds to step 705 where a low temperature charging operations/protocol (LTCP)/high resistance mode are conducted - col.1, ll.62-67; col.2, ll.34-38; col.12, ll.23-28; col.12, ll.31-51; Fig.4; the low temperature charging operations/protocol (LTCP)/high resistance mode, as shown in Fig.10, is termed as pulse current (PC) charging method, wherein forward and reverse ( charge and discharge) current pulses  are applied on battery 601 over consecutive periods (charging process and a discharging process of the battery without applying heat from an external source) to heat/warm the battery 601 until the battery temperature T reaches the predetermined temperature TCG1 after step 1310 - col.5, ll.31-36; col.15, ll.24-45; Figs.3A-3B, 4, 9-10),
wherein during the charging process and during the discharging process of the battery, a temporal profile of a charging current and of a discharging current of the battery is controlled in order to heat the battery by the charging current and by the discharging current (the low temperature charging operations/protocol (LTCP)/high resistance mode (temporal profile of a charging current and of a discharging current of the battery), as shown in Fig.10, is termed as pulse current (PC) charging method, wherein forward and reverse (charge and discharge) current pulses  are applied on battery 601 over consecutive periods to heat the battery 601 until the battery temperature T reaches the predetermined temperature TCG1 after step 1310, wherein the magnitude of the current (both charge and discharge) ranges between about 2 C to about Imax, these current values are set to induce intense internal heating of battery (temporal profile of a charging current and of a discharging current of the battery)  - col.5, ll.31-36; col.15, ll.24-45; Figs.3A-3B, 4, 9-10);
Claim 8 (Currently Amended) A charging apparatus of an electrically driven motor vehicle (Abstract; col.1, ll.62-67; col.5, ll.32-44), the charging apparatus comprising:
a first interface to a temperature sensor for measuring a temperature of a battery of the vehicle (a battery 601 is connected to a temperature sensor 608 for detecting a temperature of the battery 601 - col.1, ll.62-67; col.11, ll.49-52; Figs.3A-3B), and
a control unit for setting a charging process and a discharging process of the battery based on the detected temperature (a controller 604 receives information about charging/discharging current signal I (positive for charging, negative for temperature signal T from temperature sensor 608; at step 704, controller 604 makes a second determination regarding charging operations based on the battery temperature signal from temperature sensor 608 (setting a charging process and a discharging process), when the battery temperature T is lower than a predetermined charge temperature (TCG1), process 700 proceeds to step 705 where low temperature charging operations/protocol (LTCP)/high resistance mode (setting a charging process and a discharging process) are conducted, otherwise, process 700 proceeds to step 708 and battery 601 is charged in a conventional manner, where normal charging or fast charging is used - col.11, ll.5-30; col.11, ll.58-67; col.12, ll.23-31; col.14, ll.29-67; col.15, ll.1-45; Figs.3A-3B, 4, 9-10), wherein:
the control unit controls both the charging process and the discharging process of the battery such that a minimum temperature of the battery is reached at the set departure time of the motor vehicle without applying heat from an external source (as shown in Fig.4, at step 704, controller 604 makes a second determination regarding charging operations based on the battery temperature signal from temperature sensor 608; when the battery temperature T is lower than a predetermined charge temperature (TCG1), process 700 proceeds to step 705 where a low temperature charging operations/protocol (LTCP)/high resistance mode are conducted - col.1, ll.62-67; col.2, ll.34-38; col.12, ll.23-28; col.12, ll.31-51; Fig.4; the low temperature charging operations/protocol (LTCP)/high resistance mode, as shown in Fig.10, is termed as pulse current (PC) charging method, wherein forward and reverse ( charge and discharge) current pulses  are applied on battery 601 over consecutive periods (charging process and a discharging process of the battery without applying heat from an external source) to heat/warm the battery 601 until the battery temperature T reaches the predetermined temperature TCG1 after step 1310 - col.5, ll.31-36; col.15, ll.24-45; Figs.3A-3B, 4, 9-10), and
during the charging process and during the discharging process of the battery, the control unit controls a temporal profile of a charging current and of a discharging current of the battery in order to heat the battery by the charging current and by the discharging current (the low temperature charging operations/protocol (LTCP)/high resistance mode (temporal profile of a charging current and of a discharging current of the battery), as shown in Fig.10, is termed as pulse current (PC) charging method, wherein forward and reverse (charge and discharge) current pulses  are applied on battery 601 over consecutive periods, using the controller 604, to heat the battery 601 until the battery temperature T reaches the predetermined temperature TCG1 after step 1310, wherein the magnitude of the current (both charge and discharge) ranges between about 2 C to about Imax, these current values are set to induce intense internal heating of battery (temporal profile of a charging current and of a discharging current of the battery) - col.5, ll.31-36; col.15, ll.24-45; Figs.9-10).
With respect to claims 1 and 8 Wang does not explicitly describe the method/charging apparatus further comprising receiving and setting departure time
As to claims 1 and 8 Kummer in combination with Wang describes the method/charging apparatus further comprising receiving and setting departure time (for example, the user may input a departure time, using the user interface 60, or to an interface in communication with the

driving habits, including trip lengths, trip paths, departure times, cabin climate preferences, etc., the controller 26 arbitrates between the various user requests to thermally manage the vehicle 20 both on-charge and while operating; the controller arbitrates the various functions based on input charge available, the state of the battery, an ambient temperature, a known departure time and user inputs, and other factors, for example, a cold battery temperature 160 that is reached in phase II at 176 (minimum temperature is reached) of the battery before the vehicle is operating/departure time – col.3, ll.34-31; col.4, ll.1-9; col.7, ll.7-11; col.7, ll.61-67; col.8, ll.1-5; col.8, ll.15-65; Figs.1, 3-4).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kummer’s teaching regarding the method/charging apparatus further comprising receiving and setting departure time to modify Wang’s invention by improving the accuracy of the charge and discharge schedule for warming the battery when the temperature of the battery is lower than predetermined value, thereby saving user’s time at the time of the departure.
7.  As to claims 4, 6-7 and 11-12 Wang in combination with Kummer recites:
Claim 4 The method, wherein the battery is preheated such that the minimum temperature of the battery is maintained continuously (col.5, ll.32-44; col.6, ll.20-42; col.21, ll.44-67; col.22, ll.1-67; col.23, ll.20-42; Figs.1-11);
Claim 6 The method, wherein a temperature of the battery is measured, and the charging process and/or the discharging process is controlled or regulated depending on the measured temperature (col.1, ll.62-67; col.11, ll.5-30; col.11, ll.49-52; col.11, ll.58-67; col.12, ll.23-31; col.14, ll.29-67; col.15, ll.1-45; Figs.3A-3B, 4, 9-10);
Claims 7, 11 The method/charging apparatus, wherein the vehicle is an electric vehicle or a hybrid vehicle (col.1, ll.62-67);
Claim 12 A motor vehicle comprising a charging apparatus according to claim 8 (Abstract; col.1, ll.62-67; col.5, ll.32-44; col.11, ll.5-30; col.11, ll.58-67; col.12, ll.23-31; col.14, ll.29-67; col.15, ll.1-45; Figs.3A-3B, 4, 9-10).
7.  As to claims 3 and 9 Kummer in combination with Wang teaches:
Claim 3 The method, wherein the departure time of the motor vehicle is set by a user, and the battery is preheated depending on the departure time (col.4, ll.1-4; col.7, ll.7-11; col.7, ll.61-67; col.8, ll.1-5; col.8, ll.58-65; Figs.1, 3-4);
Claim 9 The charging apparatus further comprising a third interface to a control device of the motor vehicle for operating an air-conditioning system during the discharging process (col.1, ll.31-33; col.4, ll.10-27; Fig.1);
8.  Claims 5 and 10 are rejected under 35 U.S.C. 103 as unpatentable by Wang and Kummer in view of Ko (U.S. Patent 10,434,892).  
With respect to claims 5 and 10 Wang an Kummer do not explicitly describe the method, wherein a temporal profile of a charging current and of a discharging current of the battery is controlled, and electrical energy is fed to an electricity grid during the discharging process from the battery.
As to claims 5 and 10 Ko in combination with Wang an Kummer discloses:
Claim 5 The method, wherein electrical energy is fed to an electricity grid during the discharging process from the battery, which battery is connected to the electricity grid by a charging device of the motor vehicle (col.1, ll.20-24; col.9, ll.31-52; col.12, ll.49-67; Fgis.1);
Claim 10 The charging apparatus further comprising a fourth interface to a controller of an electricity grid (col.1, ll.26-30; col.3, ll.49-61; col.5, ll.51-57; col.6, ll.52-62; col.7, ll.22-36; col.11, ll.1-43; col.12, ll.42-67; Figs.3, 10).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Ko’s teaching regarding the method, wherein a temporal profile of a charging current and of a discharging current of the battery is controlled, and electrical energy is fed to an electricity grid during the discharging process from the battery to modify Wang’s and Kummer’s inventions by using the electricity charged in the electric vehicle battery for some other purposes, thereby optimizing energy efficiency through real time information exchange between the provider of electricity and the user (col.1, ll.19-38).

REMARKS
9.  Mostly Applicant argues that amended claims overcome rejection under 35 U.S.C. 102(a)(2).
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
10.  Applicant's arguments filed on 09/07/2021 have been fully considered, but they are not persuasive with regard to rejections of claims 1 and 3-12, as set forth above in the instant Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/          Primary Examiner, Art Unit 2851